Citation Nr: 0007395	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-34 006	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active military duty from March 25, 
1943, to January 31, 1973; he had 8 months and 11 days of 
other service prior to March 25, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Huntington, West Virginia RO satellite rating board.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change have established eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in § 4.85 are used 
to calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is 

inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In conjunction with the veteran's claim for an increased 
rating, he underwent VA audiometric evaluation in October 
1996.  His puretone thresholds were 45, 80, 75, and 65 
decibels in the right ear, and 60, 55, 65, and 70 decibels in 
the left ear at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  He had speech discrimination scores of 64 
percent correct in the right ear and 76 percent correct in 
the left ear.  Thereafter, the veteran submitted test results 
obtained at the Riverside Regional Medical Center almost a 
year later in August 1997.  He asserts that these later 
results reflect a decrease in hearing acuity since the 
October 1996 VA examination.

The Board agrees that the later evidence suggests a worsening 
of the veteran's service-connected hearing loss.  His speech 
recognition scores were lower and puretone thresholds in 
certain tested frequencies appeared to be higher.  However, 
as the veteran noted, the results at the Riverside Regional 
Medical Center were not complete enough to apply the rating 
criteria used to evaluate hearing loss.  Therefore, given the 
veteran's report of worsening hearing acuity, and the August 
1997 medical evidence that tends to support his allegation, 
the Board finds that further evidentiary development is 
warranted in order to ascertain the current level of 
disability experienced by the veteran.  Additionally, given 
the change in the criteria, at least as to the manner of 
rating now required by 38 C.F.R. § 4.86 (1999), further 
action by the RO with these rating criteria changes in mind 
would be helpful.


This case is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
audiometric testing of the type that 
complies with the provisions of 38 C.F.R. 
§ 4.85 (1999), and that includes findings 
necessary to apply pertinent rating 
criteria.  

2.  The RO should thereafter re-
adjudicate the claim for an increased 
rating.  Both old and new rating criteria 
should be considered, with those more 
favorable to the veteran's claim being 
applied.  38 C.F.R. §§ 4.85, 4.86, 4.86a, 
4.87 (1998); 38 C.F.R. §§ 4.85, 4.86 
(1999).  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, the 
veteran is free to supplement the record with additional 
evidence and/or argument.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


